DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. Claims 6-20 are being examined on the merits. Claims 1-5 are withdrawn.

Response to Restriction Requirement
The Response to Restriction Requirement filed on June 3, 2022 has been entered.

Election/Restrictions
Applicant's election with traverse of Group II (claims 6-20) in the reply filed on June 3, 2022 is acknowledged.  The traversal is on the grounds that the Restriction Requirement was improper as the claims were allegedly grouped based on being in different statutory classes (Remarks, pp. 6-8). Rather, Applicant argues that all pending claims relate to the inventive concept of random access to specific DNA strands, using targeted ligation of sequencing primers and subsequent sequencing of the targeted DNA strands, and thus share unity of invention (Remarks, p. 7).
  This is not found persuasive. The Examiner disagrees that the Restriction Requirement was improper. However, even if the groupings should have been based on the whether or not they share a technical feature (which Applicant identifies above as the “inventive concept”), the alleged technical feature is not a special technical feature as it does not make a contribution over the art, as noted below in conjunction with the 35 USC § 103 rejections.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 3, 2022.

Information Disclosure Statement
The Information Disclosure Statements submitted December 28, 2019, April 9, 2020, January 21, 2021, March 20, 2022 and June 7, 2022 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “a second primer binding region” in the “a second staple” clause, the 
meaning of which is unclear. Specifically, while claim 6 previously recites “a first sequencing primer binding region” in the “a first staple” clause, it does not recite a first primer binding region. Thus, it is not clear if the “a second primer binding region” limitation is intended to imply the presence of a first primer binding region (which is distinct from the previously recited first sequencing primer binding region). Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.
	Claims 7-12 and 20 depend directly or indirectly from claim 6, and consequently incorporate the indefiniteness issue of claim 6.

Claim Interpretation
Independent claims 6 and 13 each refer to one or more “staple(s)”. The instant specification defines “staple” as a short DNA strand with a portion that hybridizes to part of another (i.e., target) DNA strand that includes a particular ID sequence and with a portion that hybridizes to part of a sequencing adapter (para. 4). Thus, when the “staple” hybridizes to the target DNA strand and the sequencing adapter, the particular ID sequence is brought into close proximity to the sequencing adapter. A short oligonucleotide that serves to hybridize to and thus bring together two other oligonucleotides, possibly for subsequent ligation, is known in the art as a “splint”. Thus, “staple” in the instant claims is being construed as a “splint” that comprises a sequence that is complementary, in part, to a particular ID sequence in a target DNA strand, and complementary, in part, to a sequencing adapter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-9, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman1 (WO 2013/178801) in view of Raine (Splinted Ligation Adapter Tagging (SPLAT), a novel library preparation method for whole genome bisulphite sequencing, Nucleic Acids Research, 45(6): 1-15, published online November 29, 2016) and Fu (US Patent App. Pub. No. 2015/0133319).
 
Regarding independent claim 6, Goldman teaches a method of performing arbitrary,  
random access on a DNA pool to obtain multiple DNA strands each storing a portion of a digital file (Fig. 2; paras. 11, 43-44), comprising adding DNA strands to a vessel (Fig. 2; paras. 51-53), along with first and second adaptor regions that can be used for sequencing (paras. 46-48; claim 2), and attaching the first and second adapter regions to the 5’ and 3’ ends, respectively, of each DNA strand (paras. 46-48).
Goldman does not teach using splint (i.e., “staple”) ligation to attach the adapters to 
each of the multiple DNA strands. However, Raine and Fu each teach using splint ligation to attach sequencing adapters to DNA strands. Specifically, Raine teaches first and second splints (Fig. 1, right panel), wherein each splint is complementary in part to a terminal (5’ or 3’) end sequence (Fig. 1, right panel, splint, random hexamer portion), and complementary in part to a first sequencing adapter region (Fig. 1, right panel, splint, solid purple bar portion), wherein the sequencing adapter region comprises a sequencing adaptor sequence (Fig. 1, right panel, splint, solid purple bar attached to target sequence) and a primer binding region (Fig. 1, right panel, “PCR amplification” step shows primers hybridizing and being extended). 

		
    PNG
    media_image1.png
    396
    291
    media_image1.png
    Greyscale

In addition, Fu teaches that the sequencing adapter region comprises a sequencing primer binding region (Fig. 11B; para. 172: universal primer binding site (1122); para. 182: “universal primer binding site can be used for … sequencing”). Fu further teaches that the adapter regions are attached to the target molecules using annealing (i.e., heating followed by cooling) (paras. 173-174) and ligation using, e.g., DNA ligase (para. 98). 
	Performing the method of Goldman modified by Raine and Fu would thus generate the recited products of ligation products including a subset of the multiple DNA strands, the subset having a sequence comprising the first sequencing adaptor region, the 5'-end sequence, a payload sequence encoding a portion of the digital file, the 3'-end sequence, and the second sequencing adaptor region.

	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Goldman to incorporate the splint ligation of Raine and Fu. Goldman teaches the need for cost-efficient and large-scale DNA storage schemes. Raine and Fu teach methods of modifying DNA, for example, by adding adapters with primer binding sites and indexing sequences, which increase the complexity of data that can be stored and the ability to retrieve that data. Therefore, the ordinary artisan would have been motivated to incorporate the Raine and Fu adapter components into the Goldman method in order to increase the efficiency and throughput of the Goldman method. In addition, Raine teaches that splint ligation of adapters to a library of DNA fragments is more cost-efficient than conventional methods. The ordinary artisan would have had an expectation of success as splint ligation and the addition of adapters to DNA strands are both well-known in the art.

	Regarding dependent claims 7-8, Fu additionally teaches a unique identifier region (1123), which may or may not be included in the sequencing adapter region (Fig. 11B, para. 172) and which can be used as a “staple match sequence”. 

	Regarding dependent claim 9, Goldman additionally teaches amplifying the ligation products by PCR using a primer complementary to a portion of the first or second sequencing adapter region (para. 53).

	Regarding dependent claim 11, Goldman teaches that each DNA strand would be indexed with information that can be used to identify the source of the digital file, and that different digital files would have different indexes so that they are distinguishable from one another (paras. 43-44), so that DNA strands from multiple, different files could be processed simultaneously. Since Raine teaches that the splint sequence is, at least in part, complementary to the DNA strand, then the method of Goldman as modified by Raine would implicitly require that DNA strands from a second digital file would be used with third and fourth staples, as recited in claim 11.

	Regarding dependent claim 12, Goldman teaches sequencing the ligation products using the sequencing adapter (paras. 46-48, 53), and, as noted in claim 11, Goldman plus Raine teach processing DNA strands generated from multiple digital files simultaneously.  Goldman also teaches separating sequence reads from different digital files based on the indexing information (para. 73), and teaches that the indexing information appears at the terminal end of each DNA strand (para. 43: “two trits for file identification”; para. 44: shows the two trits at the 3’ end of the file after the 100 bp of digital file information).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Goldman plus Raine and Fu, discussed above, to incorporate the additional components of Raine and Fu in order to increase the complexity of data that can be stored and the ability to retrieve that data. The ordinary artisan would have been motivated to do so to increase the efficiency and throughput of the modified Goldman method, and would have had an expectation of success as splint ligation and the addition of adapters to DNA strands are both well-known in the art.

	Regarding dependent claim 20, Goldman teaches sequencing the ligation products using the first and second sequencing adapter regions (paras. 46-48, 53).

Claims 13-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman (WO 2013/178801) in view of Raine (Splinted Ligation Adapter Tagging (SPLAT), a novel library preparation method for whole genome bisulphite sequencing, Nucleic Acids Research, 45(6): 1-15, published online November 29, 2016).


	Regarding independent claim 13, similar to claim 6 above, Goldman teaches a method of selectively preparing a DNA strand for sequencing (paras. 43-44, 46-48; claim 2), the method comprising: contacting the DNA strand with a sequencing adaptor (paras. 46-48; claim 2), while Raine teaches contacting the DNA strand with a splint (i.e., “staple”) complementary in part to an end sequence of the DNA strand and complementary in part to a first end sequence of the sequencing adaptor (Fig. 1, right panel, splint, random hexamer portion and solid purple bar portion, respectively). In addition, Raine teaches contacting the DNA strand with DNA ligase (p. 2, right col., para. 2).

	Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Goldman to incorporate the splint ligation of Raine. Goldman teaches the need for cost-efficient and large-scale DNA storage schemes. Raine teaches methods of modifying DNA, for example, by adding adapters with primer binding sites, which increase the complexity of data that can be stored and the ability to retrieve that data. Therefore, the ordinary artisan would have been motivated to incorporate the Raine adapter components into the Goldman method in order to increase the efficiency and throughput of the Goldman method. In addition, Raine teaches that splint ligation of adapters to a library of DNA fragments is more cost-efficient than conventional methods. The ordinary artisan would have had an expectation of success as splint ligation and the addition of adapters to DNA strands are both well-known in the art.

Regarding dependent claim 14, Goldman teaches that each DNA strand would be indexed with information (i.e., “ID sequence”) that can be used to identify the source of the digital file (i.e., “payload sequence), and that different digital files would have different indexes so that they are distinguishable from one another (paras. 43-44). Goldman also teaches that the index sequence is at the end of the DNA strand (para. 43: “two trits for file identification”; para. 44: shows the two trits at the 3’ end of the file after the 100 bp of digital file information).

	Regarding dependent claims 15-16, Raine teaches contacting the DNA strand with a primer complementary to a second end sequence of the sequencing adaptor; and amplifying the DNA strand by PCR using the primer (Fig. 1, right panel, “PCR amplification” step shows primers hybridizing and being extended). Raine also teaches removing the staple from the DNA strand prior to PCR amplification (Fig. 1, right panel, “PCR amplification” step shows the splints being absent in the PCR amplification step).

	Regarding dependent claim 18, none of the cited references teach that the cooling is performed gradually over about one hour. However, the ordinary artisan would be able to determine an appropriate cooling time through routine optimization.

	Regarding dependent claim 19, Goldman teaches sequencing the ligation products using the sequencing adapter (paras. 46-48, 53).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Goldman plus Raine, discussed above, to incorporate the additional components of Raine in order to increase the complexity of data that can be stored and the ability to retrieve that data. The ordinary artisan would also have been able to customize the reaction conditions through routine optimization. The ordinary artisan would have been motivated to do so to increase the efficiency and throughput of the modified Goldman method, and would have had an expectation of success as splint ligation and the addition of adapters to DNA strands are both well-known in the art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goldman (WO 2013/178801) in view of Raine (Splinted Ligation Adapter Tagging (SPLAT), a novel library preparation method for whole genome bisulphite sequencing, Nucleic Acids Research, 45(6): 1-15, published online November 29, 2016) as applied to claim 13 above, and further in view of Fu (US Patent App. Pub. No. 2015/0133319).

Regarding dependent claim 17, Fu teaches that the adapter regions are attached to the target molecules using annealing (i.e., heating followed by cooling) (paras. 173-174) and ligation using, e.g., DNA ligase (para. 98). Implicitly the heating and cooling steps must occur prior to the ligation step as the annealing caused by the heating and cooling steps bring the splint, DNA strand and adapter region into close proximity with one another through hybridization, so that the subsequent ligation step can be completed.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to modify the method of Goldman plus Raine, discussed above, to incorporate the additional steps Fu. Annealing and ligation are known in the art as being useful for attaching adapters to DNA strands. The selection of a known component based on its suitability for its intended use supports a prima facie obviousness determination. MPEP 2144.07. The ordinary artisan would have had an expectation of success as splint ligation and the addition of adapters to DNA strands are both well-known in the art.

Prior Art
Claim 10 is free of the art, but stands rejected under 35 USC § 112(b).


Conclusion
Claims 6-20 are being examined, and are rejected. Claims 1-5 are withdrawn. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Goldman was cited in the Information Disclosure Statement submitted December 28, 2019.